DETAILED ACTION

Claims 1-10 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2019 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter

Claims 2-5 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims1, 3, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Please provide the full forms the terms PCIE, PLC, TAP0 TAPI, SM2-SM4.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (US Patent Application No. 20040158744) (Hereinafter Deng) in view of Eskicioglu et al. (US Patent No. 8332657) (Hereinafter Eskicioglu) in further view of Pratt et al. (US Patent Application No. 20130179622) (Hereinafter Pratt).
	
As per claim 1, Deng discloses a network guard unit (NGU) for an industrial embedded system, comprising: 
an access control active detection module used for filtering and intercepting a data flow without access permission (para 12, firewall screens packet based on the rule), and immediately blocking data communication and giving an alarm when an unauthorized access flow is detected (para 12, function of firewall to block/deny or filtering out packet, please see para 49); 
dual-port memory  via memory.  When ASIC  is available, the packet is fetched by ASIC using local bus.  After processing by ASIC, the packet is returned to RAM 126 using local bus 202 (310).  The processing by ASIC 204 can include authentication, encryption, decryption, virtual private network (VPN) and firewall services.  Finally, the packet is retrieved by memory controller  using memory bus and routed to private network link; fig 3-3, para 35).
Deng does not disclose a key negotiation module used for detecting whether a key used by a communication encryption function has vulnerability and/or is overdue; if so, conducting negotiation operation of a session;
 a communication data encryption/decryption module used for establishing encryption/decryption communication connection after passing identity authentication using the site control device of NGU ; and encrypting and decrypting data to be communicated using a domestic commercial cipher series algorithm. However, Eskicioglu discloses  a key negotiation module used for detecting whether a key used 
 a communication data encryption/decryption module used for establishing encryption/decryption communication connection after passing identity authentication using the site control device of NGU (fig 7,8, col 3, lines 22-49, col 9 lines 19-35, can create secure and authenticated link) ; and encrypting and decrypting data to be communicated using a domestic commercial cipher series algorithm (col 3, lines 22-49, cipher algorithm). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Deng and Eskicioglu. The motivation would have been to build the network that provide endpoint security solutions (both hardware and software based). 
Deng in view of  Eskicioglu does not disclose  a NGU dual-network card mode communication module and/or a NGU network card+PCIE communication module; 
the NGU network card+PCIE communication module is used for the PLC as a primary device and the NGU as a secondary device to share two data regions inside the NGU to exchange resources in a communication interface mode of PCIE when the NGU and the embedded device form a system, to realize communication data conversion between the PCIE and the network card. 
Pratt discloses  a NGU dual-network card mode communication module and/or a NGU network card+PCIE communication module (fig 2,para 43, ), the NGU network card+PCIE communication module is used for the PLC as a primary device and the NGU as a secondary device to share two data regions inside the NGU to exchange 
As per claim 6, claim is rejected for the same reasons as claim above. in addition, Eskicioglu discloses  wherein the domestic commercial cipher series algorithm comprises one or more of SM2, SM3 and SM4 (col 3, lines 22-49, cipher algorithm). 

As per claim 7, claim is rejected for the same reasons as claim 1, above.

Conclusion

Please see the attached PTO-892 for the prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A SIDDIQI whose telephone number is (571)272-3976.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD A SIDDIQI/Primary Examiner, Art Unit 2493